MEMORANDUM *
Robert Louis Tolbert appeals the district court’s denial of his petition for habeas corpus, arguing that the state trial court violated his Sixth Amendment right to counsel when it admitted evidence of a note containing communications he claims were privileged. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we review the district court’s denial of Tolbert’s petition de novo. Clark v. Murphy, 331 F.3d 1062, 1067 (9th Cir.2003). We affirm.
To the extent that Tolbert contends that the state court unreasonably concluded that Tolbert waived his state attorney-client privilege, this claim provides no basis for federal habeas relief. Estelle v. McGuire, 502 U.S. 62, 67-68, 112 S.Ct. 475, 116 L.Ed.2d 385 (1991) (holding that errors in state law cannot support federal habeas relief). Furthermore, the state court reasonably determined the facts, and the resulting decision was not contrary to or an unreasonable application of clearly established federal law as determined by the United States Supreme Court in United States v. Morrison, 449 U.S. 361, 101 S.Ct. 665, 66 L.Ed.2d 564 (1981), Weatherford v. Bursey, 429 U.S. 545, 97 S.Ct. 837, 51 L.Ed.2d 30 (1977), and Morris v. Slappy, 461 U.S. 1, 103 S.Ct. 1610, 75 L.Ed.2d 610 (1983). See 28 U.S.C. § 2254(d)(1), (2).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.